Citation Nr: 1313893	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  05-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include post-traumatic stress disorder (hereinafter "PTSD").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing at the RO before a Veterans Law Judge in his January 2005 substantive appeal but withdrew this request in a statement received in October 2011.  This matter first came before the Board in October 2012.  At that time, the Board reopened the claim and remanded in pertinent part, to verify the Veteran's claimed stressors and for a VA examination. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.


REMAND

In accordance with the Board's October 2012 remand, the RO conducted research to corroborate the Veteran's alleged stressors and afforded the Veteran a VA examination in December 2012.  The Veteran was confirmed to have served in the Republic of Vietnam between 1966 and 1967 and his stressor was conceded as related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of service.  See 38 C.F.R. § 3.304(f)(3).   

A December 2012 VA examination was performed by a licensed clinical psychologist who conducted psychometric testing.  The examiner stated that the psychometric testing results indicated that there was "gross over-reporting of symptoms and functional impairment, [rendering] the symptom profile invalid.  Because the over-reporting of symptoms is so extreme, it is not possible to confirm any psychiatric diagnosis."

The claims file includes prior medical reports which do appear to reference psychiatric disorders.  The Veteran had a positive PTSD screen in May 2001, and had been diagnosed with moderate to severe, recurrent, major depressive disorder in January 2002, at Huntington VAMC.  In addition, an August 2005 correspondence from Readjustment Counseling Therapist, B. J. Michaels, at the Huntington Vet Center opined that her clinical impression was that the Veteran's symptoms were suggestive of PTSD, that he had significant functional impairment, and that he had been in continuous individual treatment for 4 years (27 sessions) .  Further, the record indicates, and the October 2012 examiner noted, that the Veteran has been prescribed on one, if not more, medications associated with treatment for depression by his primary physician.  

In view of the inconsistencies regarding diagnosis of psychiatric illness in this case, the Board believes that additional development is appropriate to afford the Veteran every consideration. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arranged for an examination by a VA psychiatrist, or a psychiatrist contracted by VA, to determine the nature and likely etiology of the Veteran's psychiatric disability/disabilities, to include PTSD and major depressive disorder, related to his military service.  It is imperative that the claims files be made available to the examiner for review in connection with the examination.  The examiner should be informed of the details of the Veteran's conceded stressors.  All acquired psychiatric disabilities diagnosed on examination should be clearly reported.  

Based on examination of the Veteran and review of the record, the examiner should then respond to the following:

(a)  If a diagnosis of PTSD is made, is it at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the conceded stressors (including fear of hostile military action)? 

(b)  As to any diagnosed acquired psychiatric disability other than PTSD, is it at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability(ies) is/are causally related to the Veteran's active duty service, to include by way of aggravation? [By aggravation, it is meant was the underlying pathology, as opposed to symptoms, of any psychiatric disability that existed prior to service increased in severity by service].  

The examiner should furnish detailed reasons for all opinions offered. 

2.  After completion of the above, and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for a psychiatric disorder to include PTSD on a de novo basis.  This adjudication should include consideration of the revisions in 38 C.F.R. § 3.304(f)(3).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


